DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 08/30/2021 have been entered and fully considered.  Claims 1-10, 12-18, 20-27, and 29-35 are pending.  Claims 11, 19, and 28 are cancelled.  Claims 34-35 are new.  Claims 1, 3, 6-7, 9, 12-17, 22, 25, and 33 are amended.  Claims 1-10, 12-18, 20-27, and 29-35 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-18, 20-27, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Regarding claim 1, the instant claim recites: “a second collector plate having second collector tabs corresponding to the plurality of cells, each second collector tab connected to an anode of a corresponding cell from the plurality of cells, wherein the first collector plate and the second collector plate are disposed distally from each other and face opposite directions.”  In the embodiment wherein the first collector plate and the second collector plate are disposed distally from each other and face opposite directions (Fig. 4), the second collector plate 402 is not described as having second collector tabs, but rather includes first conducting portions to electrically connect with the anodes from respective cells 102.  See Fig. 4 and [0029].  Therefore, the specification does not provide support for the claimed invention.  Claims 2-10 and 12-16 depend from claim 1 and are rejected for the same reason.
Regarding claim 2, the instant claim recites: “the first collector plate includes a plurality of first conductive portions corresponding to the plurality of cells, the first conductive portions electrically isolated from the collector tabs.”  Support for the present amendment to claim 1 appears to come from the embodiment shown in Fig. 4.  The first collector plate and the second collector plate shown in this embodiment are disposed distally from each other and face opposite directions.  In this embodiment, the second collector plate 402 includes second conductive portions formed therein.  The specification does not appear to support the combination of features recited in claim 2, wherein the first collector plate and the second collector plate are disposed distally from 
Regarding claims 17 and 33, claim 17 recites “a base of the container which forms a collector plate, wherein respective anodes of the plurality of cells are directly connected to the collector plate, and wherein the base is configured to seal internal elements of the cells” and claim 33 recites “a base of the common cell enclosure forms a second collector plate, wherein respective anodes of the plurality of cells are directly connected to the second collector plate, and wherein the base is configured to seal internal elements of the cells.”  Support for these limitations is not found in the specification as filed.  In particular, support is not found for the base of the container or common cell enclosure forming a collector plate which is directly connected to anodes of the plurality of cells and wherein the base is configured to seal internal elements of the cells.  As shown in Fig. 6 and described in [0039], internal anode current collector of the cell 102 would be directly connected to a collector plate.  There is no description of the base of the container or common cell enclosure forming the collector plate.  Claims 18, 20-27, 29-32, and 34-35 depend from either claim 17 or 33 and are rejected for the same reason.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0194610 A1 (“Tschiggfrei”).
Regarding claim 1, Tschiggfrei discloses a battery pack 10 (“battery system”) (Abstract; Fig. 1) comprising: 
a plurality of battery cells 11 arranged in an upright manner such that the axes of the battery cells are parallel to each other (Fig. 1);
a first connection structure 14 (“first collector plate”) having a plurality of first connection elements 15 (“collector tabs”) corresponding to the plurality of battery cells 11, each connection elements 15 connected to a positive terminal 33 of a corresponding battery cell from the plurality of battery cells (Fig. 3a; [0064], [0066]-[0067]);
a second connection structure 14 (“second collector plate”) having a plurality of second connection elements 15 (“second collector tabs”) corresponding to the plurality of battery cells 11, each connection elements 15 connected to a negative terminal 34 of a corresponding battery cell from the plurality of battery cells (Fig. 3a; [0064], [0066]-[0067]),
wherein the first connection structure 14 and second connection structure 14 are disposed distally from each other and face opposite directions (Fig. 1).
Regarding claim 8, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses a battery pack connection region 17 (“first overhang”) that extends beyond a span associated with the plurality of battery cells that is based on the first connection structure 14 extending in at least one direction (Fig. 1; [0033]-[0034], [0064], [0067]).
Regarding claim 12, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses a battery pack connection region 18 (“second overhang”) that extends beyond a span associated with the plurality of battery cells that is based on the second connection structure 14 extending in at least one direction (Fig. 1; [0033]-[0034], [0064], [0067]).
Regarding claim 14, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei further discloses the battery cells 11 are connected in parallel via the first and connection structures 14 (Fig. 1; [0025], [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0194610 A1 (“Tschiggfrei”).
Regarding claim 9, Tschiggfrei discloses the battery system of claim 8.  Tschiggfrei discloses battery pack connecting regions 17, 18 are used to interconnect multiple battery packs ([0033], [0067]).  While Tschiggfrei does not expressly disclose the first overhang and a second overhang from an adjacently located collector plate are joined to facilitate electrical connectivity from the first collector plate to the adjacently located collector plate, this configuration would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention in order to facilitate the interconnection of multiple battery packs.
 Regarding claims 10 and 15, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei discloses battery pack connecting regions 17, 18 are used to interconnect multiple battery packs ([0033], [0067]).  While Tschiggfrei does not expressly disclose the battery system is electrically connected in series with another battery system via the first collector plate [claim 10] or via respective ones of the first and second collector plates [claim 15], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to interconnect a second battery pack in a series electrical connection because this is one of two types of electrical connection (series and parallel) that a person having ordinary skill in the art can select from to meet the voltage requirements of the desired load.
Regarding claim 13, Tschiggfrei discloses the battery system of claim 12.  Tschiggfrei discloses battery pack connecting regions 17, 18 are used to interconnect multiple battery packs ([0033], [0067]).  While Tschiggfrei does not expressly disclose the second overhang and a third overhang from an adjacently located collector plate are joined to facilitate electrical connectivity from the second collector plate to the adjacently .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0194610 A1 (“Tschiggfrei”) in view of US 2007/0009787 A1 (“Staubel”).
Regarding claim 16, Tschiggfrei discloses the battery system of claim 1.  Tschiggfrei does not expressly disclose the second collector plate is formed from a second printed circuit board having the second conductive portions formed therein.
Staubel discloses a battery system wherein batteries 310, 312 are electrically connected in parallel via conductors 340, 350 (Fig. 3; [0055]).  Staubel discloses the conductors 340, 350 may have various forms including plates and printed circuit boards ([0055]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a printed circuit board for the second collector plate of Tschiggfrei because Staubel shows printed circuit boards and plates to be equivalent structures to the interconnection of battery cells.

Response to Arguments
In view of the amendment to claims 7, 9, 13, and 25, the rejection of said claims under 35 USC 112(b) has been withdrawn.
Applicant’s arguments, see pp. 8-10, filed 08/30/2021, with respect to the rejection(s) of claim(s) 1-7, 11, 14, 16-21, 23, and 29-33 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  US 2017/0194610 A1 (“Tschiggfrei”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0059352 A1 discloses a rechargeable battery wherein each of a plurality of electrode assemblies 10 is electrically connected to a first current collecting plate 20 via first lead tab 11c and a second current collecting plate 30 via second lead tabs 12 (Fig. 2). However, the collecting plates do not seal internal elements of the cells.
 US 2011/0129720 A1 discloses a rechargeable battery comprising a plurality of electrode assemblies 10, wherein positive electrode uncoated regions 113 are welded to first current collecting plate 20 and negative electrode uncoated regions 123 are welded to second current collecting plate 30.  However, the collecting plates do not seal internal elements of the cells.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727